Citation Nr: 0012485	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 for right 
orchiectomy as a residual of right inguinal herniorrhaphy, to 
include whether a timely substantive appeal was filed as to 
an August 1995 denial by the RO.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1973 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a decision dated in October 
1994, the RO denied entitlement to a TDIU.  In a decision 
dated in December 1998, the RO declined to reopen the 
appellant's claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151.  In a letter dated in May 
1999, the appellant's attorney argued that a timely 
substantive appeal was filed as to the RO's August 1995 
rating decision which denied entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
Board has rephrased the issues listed on the title page in 
order to reflect the contentions on appeal.


REMAND

In a letter dated in April 2000, the appellant's attorney 
indicated that the appellant desired a personal hearing 
before a member of the Travel Board at the North Little Rock, 
Arkansas RO.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the North Little Rock, 
Arkansas RO.  Notice should be sent to the 
appellant and to his attorney in accordance with 
applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




